Hill, C. J.
The verdict in this case rests entirely on circumstantial evidence, and the circumstances are so weak, unsatisfactory, and inconclusive as to be without evidentiary value. The conviction was therefore unauthorized by law. Judgment reversed.
Mrs. Lula Jackson testified as to the hats shipped to her and taken from the wreck, and that hats like those exhibited at the-trial were included in her purchase from the consignor and were missing from the boxes delivered to her, which had been mashed and broken open. The defendant, in his statement to the jury, said, that, while walking with John Horn through Horn’s cotton-patch, after the wreck, they found near the edge óf his field a paper box with a lot of “these hats” in it; that he took some of them and Horn took the others; that he did not think they were worth anything, and gave two of them to the Lyons girl and left the others at his house with his wife, and did not try to sell any of them; that he did not go to the wreck. Three other witnesses testified, that while they were walking together near the edge of John Horn’s cotton-patch, after the wreck, they found a pasteboard box with hats in it like those exhibited at the trial, but did not think they were “any account,” and one of the party kicked over the box, and they left the hats there. One of them testified that the box could be seen from the wreck.
The motion for a new trial, the overruling of which is assigned as error, was upon the' grounds, that the verdict was without, evidence to support it, and that the court erred in admitting certain evidence.
Persons & Persons, for plaintiff in error.
R. L. Williams, solicitor, J. M. Fletcher, contra.